DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinoussi US 8,816,790 and further in view of Rajagopalan et al  et al(US 6,909,336).

The reference to Sinoussi, see figure below, shows an oscillator(LC, 400) with amplitude/peak detection and bias circuit(500) with loop.
The LC oscillator circuit includes an inductor(L) and capacitor(C).
The amplitude detection circuit path allows for the detection of oscillation amplitude and converts the oscillation amplitude to a DC voltage Vdc.
The bias generation circuit loop allows  the comparison between the Vdc and Vref (voltage signal) which is a function of temperature. A difference is calculated and generates a bias voltage Vb that will help in reducing fluctuations in the oscillation amplitude, ultimately.

    PNG
    media_image1.png
    954
    1110
    media_image1.png
    Greyscale


Transconductance cell Md1,2 with  cross-coupled NMOS FETs.

Re claim 6, voltage, Vref, a voltage is shown.
“(57) The harmonic content of a CMOS LC oscillator may be examined across temperature using three different biasing techniques: (1) constant current bias (FIG. 5), (2) constant oscillation amplitude using an AAC and a constant reference voltage V.sub.REF (FIGS. 6), and (3) self-biased using Veff tracking (FIG. 9). The monitored variable is the 3.sup.rd order harmonic distortion of the differential current signal flowing inside the tank circuit. FIG. 11 shows the results. technique (3) substantially stabilizes the harmonic content across temperature with less than 0.5 dB of variation.”

The reference to Sinoussi does not show an RF radio application for an LC oscillator and does not show a conventional variable cap to allow for enhanced tuning.

The reference to         Rajagopalan       et al, from same field of endeavor, LC oscillator with replica biasing, shows an LC oscillator that can be part of a radio transceiver and provides for variable cap element.

    PNG
    media_image2.png
    802
    1398
    media_image2.png
    Greyscale

As noted in the Detailed Description(Col 1, line 49+)section:
“(2) To address the above-discussed deficiencies of the prior art, it is a primary object of the present invention to provide, for use in a transceiver for a wireless communications system, a mechanism that, periodically, compares the sensed amplitude for the output signal of a voltage-controlled oscillator to a reference and sets biasing of the voltage-controlling amplitude of the voltage-controlled oscillator output signal. Process and temperature dependencies of the amplitude are eliminated while achieving low phase noise and large signal-to-noise ratio in the output signal, and consequently low phase noise.”
In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized the LC oscillator of Sinoussi may be enhanced by way of allowing for more tuning via variable capacitance as noted in the Rajagopalan et al reference especially for radio communications that require a broader frequency range of operation with  stability concerns.

Allowable Subject Matter
Claims 2-5 and 7-10 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849